DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 10/7/2021.  Claims 1-5, 7, 8, 10, 11, 13, and 16-20 are pending.  Claims 1, 19, and 20 have been amended.
The provisional rejection of claim 20 over copending Application No. 16/464,863 is withdrawn in response to the Terminal Disclaimer filed 10/7/2021.
Claim 19 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, and was amended to provide antecedent basis for the term “the first container.”  However, the claim is still indefinite in light of the specification because the second instance of “the first container” is not understood, as further explained below.
The rejection of claims 1-5, 7, 8, 10, 11, 13, and 16-20 under 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in response to Applicant’s amendments.
In response to Applicant’s amendments, new ground(s) of rejection are applied below.

Information Disclosure Statement
The IDS filed 10/7/2021 contains a citation to foreign patent document JP 200203397, which has not been submitted.  Only a copy of the machine translation of JP 200203397 has been supplied.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a first dosing device . . . first tablets inside a first container,” “a second dosing device . . . second tablets inside the first container,” and “wherein the first tablets are different than the second tablets” (emphasis added), which is indefinite when read in light of the specification.  Instead, the specification (clean copy filed 6/23/2021) appears to indicate that the different tablets are stored separately or dispensed at different times and that tablets in a container of a first dosing device are different from tablets inside a container of a second dosing device (pages 6, line 30 through page 7, line 6; page 8, line 20 through page 9, 



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7, 8, 10, 11, 13, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preugschas (EP 1159913).
Regarding claim 1-5, 7, 8, 10, 11, 13, 16-18, and 20, Preugschas discloses a dosing device comprising: a container for storing tablets, and comprising an exit port (upper portion of 7; note where 7 transitions to 10); an outlet configured to deliver tablets from the container into an automatic washing machine (bottom portion of 16, or at element 6); a metering mechanism comprising a wheel with a rotation axis, rotatable between a first position and a second position, and located between the exit port of the container and the outlet (14); an agitation portion movable by the wheel to agitate one or more tablets in the vicinity of the exit port, the agitation portion comprising a crenelated portion which extends into the container (Figures 4 and 5: 13, 17, and unlabeled shaft extending from 14; note crenelations on 17); and a housing defining a cylindrical space in which the wheel is positioned, wherein the cylindrical space .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preugschas (EP 1159913) in view of Chan (US 2007/0044819).
Preugschas is relied upon as above, but does not expressly disclose a second dosing device according to claim 1; and second tablets inside a second container; wherein each of the first and second tablets comprises at least one active ingredient for an automatic washing process; and wherein the first tablets are different than the second tablets.
Chan discloses a dispensing system (20) for cleaning equipment having three containers (21-23) that store a detergent, rinse additive, and a sanitizer, for example (paragraph 26).
Because it is known in the art to have a dispenser with plural containers, each having a different cleaning agent, and the results of the modification would be predictable, namely, providing a means of dispensing different agents as needed, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a second dosing device according to claim 1; and second tablets inside a second container; wherein each of the first and second tablets comprises at least one active ingredient for an automatic washing process; and wherein the first tablets are different than the second tablets.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711